 

Exhibit 10.3

 

Aravive, Inc.

River Oaks Tower

3730 Kirby Drive, Suite 1200

Houston, Texas 77098

 

 

January 9, 2020

 

Jay Shepard

 

Dear Jay:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Aravive, Inc. (the “Company”) is offering to you.

1.Separation. Your last day of work with the Company and your employment
termination date will be the earlier of (i) the date of your execution of this
Agreement and (ii) January 9, 2020 (the “Separation Date”).

2.Accrued Salary and Vacation. On the Separation Date, the Company will pay you
all accrued salary, and all accrued and unused vacation earned through the
Separation Date, subject to standard payroll deductions and withholdings. You
are entitled to these payments by law, whether or not you sign this Agreement.

3.Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense following the Separation Date, subject to the
provisions of Section 5 below. Later, you may be able to convert to an
individual policy through the provider of the Company’s health insurance, if you
wish. You will be provided with a separate notice describing your rights and
obligations under COBRA.

4.Consulting Services.  If you timely, but no earlier than the Separation Date,
execute and do not revoke this Agreement and comply with your obligations
hereunder, the Company will offer you the Consulting Agreement attached as
Exhibit A (the “Consulting Agreement”) in consideration of your fulfillment of
all of its terms and conditions.  If you execute the Consulting Agreement on or
before the Separation Date, you will begin your consulting relationship
effective as of the Separation Date. If you  do not execute this Agreement, or
execute but then revoke your acceptance of this Agreement, then the Consulting
Agreement will automatically terminate, as described therein.

5.Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits after the Separation Date. You further expressly
acknowledge and agree that you are not entitled to, and will not receive, any
severance or other benefits from the Company under the terms of your Employment
Agreement with the Company, dated May 12, 2015, as amended on February 6, 2019
and February 28, 2019, or under the Company’s October 6, 2017 Severance Benefit
Plan.

 

--------------------------------------------------------------------------------

 

 

6.Equity Awards. You were granted the restricted stock units and options to
purchase shares of the Company’s common stock set forth on Exhibit B annexed
hereto, pursuant to the Company’s 2014 Equity Incentive Plan (the “Plan”) and
stock option agreements and restricted stock unit agreements between you and the
Company (the “Documents”).  As of the Separation Date, the vesting of such
options and expiration date and the vesting and release date of the restricted
stock units is as set forth on Exhibit B annexed hereto.  If you timely return
and do not revoke this fully signed Agreement to the Company, and as long as you
are continuously providing services to the Company as a consultant pursuant to
the terms of the Consulting Agreement, your options and restricted stock units
will continue to vest until the expiration or termination of your Continuous
Service (as defined in the Plan). Except as provided in this Agreement, all
terms, conditions and limitations applicable to the options and restricted stock
units will remain in full force and effect pursuant to the Plan and Documents;
provided, however, Employee acknowledges that this Section 4 sets forth the full
agreement between the parties as to the treatment of the options and restricted
stock units as of the Separation Date.  Except as set forth herein, the vesting
of your equity awards will cease as of the Separation Date and your right to
exercise any vested shares, and all other rights and obligations with respect to
your equity awards, will be as set forth in the applicable equity award
agreements, grant notices and plan documents.

7.Expense Reimbursements. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

8.Return of Company Property. By the Separation Date, you agree to return to the
Company all Company documents (and all copies thereof) and other Company
property within your possession, custody or control, including, but not limited
to, Company files, notes, drawings, records, business plans and forecasts,
financial information, specifications, computer-recorded information, tangible
property (including, but not limited to), credit cards, entry cards,
identification badges, and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof). Your timely return of all such Company documents and
other property is a condition precedent to your receipt of the benefits provided
under this Agreement.

9.Proprietary Information Obligations. You acknowledge and agree to abide by
your continuing obligations under your Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit C and that such
agreement shall remain in full force and effect during the Consulting Period as
well as thereafter with respect to obligations therein that continue subsequent
to the provisions of services to the Company.

10.Nondisparagement. You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation, or personal reputation, and the Company agrees to direct
its officers and directors not to disparage you in any manner likely to be
harmful to your business, business reputation or personal reputation; provided
that both you and the Company may respond accurately and fully to any question,
inquiry, or request for information when required by legal process or in
connection with a government investigation. In addition, nothing in this
provision or this Agreement is intended to prohibit or restrain you in any
manner from making disclosures that are protected under the whistleblower
provisions of federal or law or regulation.

11.No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

 

--------------------------------------------------------------------------------

 

 

12.No Voluntary Adverse Action; Cooperation. You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any claim or cause of action of any kind brought against the Company, nor
shall you induce or encourage any person or entity to bring such claims.
However, it will not violate this Agreement if you testify truthfully when
required to do so by a valid subpoena or under similar compulsion of law.
Further, you agree to voluntarily cooperate with the Company if you have
knowledge of facts relevant to any threatened or pending litigation against the
Company by making yourself reasonably available without further compensation for
interviews with the Company or its legal counsel, for preparing for and
providing deposition testimony, and for preparing for and providing trial
testimony.

13.Release of Claims.

a.General Release. In exchange for the consideration provided to you under this
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its affiliated, related, parent and
subsidiary entities, and each of their current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
insurers, affiliates, and assigns (collectively, the “Released Parties”) from
any and all claims, liabilities and obligations, both known and unknown, that
arise out of or are in any way related to events, acts, conduct, or omissions
occurring prior to or on the date you sign this Agreement (collectively, the
“Released Claims”).

b.Scope of Release. The Released Claims include, but are not limited to:  (i)
all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, paid time off, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership, equity, or
profits interests in the Company; (iii) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended).

c.Excluded Claims/Protected Rights. Notwithstanding the foregoing, the following
are not included in the general release: (i) any rights or claims for
indemnification you may have pursuant to any written indemnification agreement
with the Company to which you are a party under applicable law or policy of
insurance; (ii) any rights you may have to unemployment compensation; (iii) any
rights which cannot be waived as a matter of law, including any workers’
compensation claim; and (iv) any claims for breach of this Agreement. In
addition, you understand that nothing in this Agreement limits your ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). You further understand that this Agreement does not limit your
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. While this Agreement does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you understand
and agree that, to maximum extent permitted by law, you are otherwise waiving
any and all rights you may have to individual relief based on any claims that
you have released and any rights you have waived by signing this Agreement.

 

--------------------------------------------------------------------------------

 

 

14.ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (the “ADEA Waiver”), and
that the consideration given for the ADEA Waiver is in addition to anything of
value to which you are already entitled. You further acknowledge that you have
been advised, as required by the ADEA, that:  (i) your ADEA Waiver does not
apply to any rights or claims that may arise after the date that you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke it (by providing written notice of your
revocation to me); and (v) this Agreement will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
the date that this Agreement is signed by you provided that you do not revoke it
(the “Effective Date”).  

15.Section 1542 Waiver. In granting the release herein, which includes claims
that may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code:  “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”  You
hereby expressly waive and relinquish all rights and benefits under that section
and any law or legal principle of similar effect in any jurisdiction with
respect to the releases granted herein, including but not limited to the release
of unknown and unsuspected claims granted in this Agreement.

16.Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.

17.Dispute Resolution. To ensure rapid and   economical  resolution  of  any
disputes which may arise under this Agreement, you and the Company agree that
any and all claims, disputes or controversies of any nature whatsoever arising
from or regarding the interpretation, performance, negotiation, execution,
enforcement or breach  of this Agreement, your employment with the Company, or
the termination of your employment from the Company, including but not limited
to statutory claims, shall be resolved pursuant to the Federal Arbitration Act,
9 U.S.C. §1-16, and to the fullest extent permitted by law, by final, binding
and confidential arbitration by a single arbitrator conducted by JAMS, Inc.
(“JAMS”) in Houston, Texas under the then applicable JAMS rules (available upon
request and also currently available
at  http://www.jamsadr.com/rules-employment-arbitration/). By agreeing to this
arbitration procedure, both you and the Company waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding. In
addition, all claims, disputes, or causes of action under this section, whether
by you or the Company, must be brought in an individual capacity, and shall not
be brought as a plaintiff (or claimant) or class member in any purported class
or representative proceeding, nor joined or consolidated with the claims of any
other person or entity. The Arbitrator may not consolidate the claims of more
than one person or entity, and may not preside over any form of representative
or class proceeding. To the extent that the preceding sentences regarding class
claims or proceedings are found to violate applicable law or are otherwise found
unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration. This paragraph shall not
apply to an action or claim brought in court pursuant to the California Private
Attorneys General Act of 2004, as amended, the California Fair Employment and
Housing Act, as amended, and the California Labor Code, as amended, to the
extent such claims are not permitted by applicable law(s) to be submitted to
mandatory arbitration and the applicable law(s) are not preempted by the Federal
Arbitration Act or otherwise invalid (collectively, the “Excluded Claims”). In
the event you intend to bring multiple claims, including one of the Excluded
Claims listed above, the Excluded Claims may be filed with a court, while any
other claims will remain

 

--------------------------------------------------------------------------------

 

 

subject to mandatory arbitration.  The Company acknowledges that you will have
the right to be represented by legal counsel at any arbitration proceeding.
Questions of whether a claim is subject to arbitration under this agreement
shall be decided by the arbitrator. Likewise, procedural questions which grow
out of the dispute and bear on the final disposition are also matters for the
arbitrator. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; (b) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award; and (c) be authorized to award any or all remedies that you or the
Company would be entitled to seek in a court of law. The Company shall pay all
JAMS’ arbitration fees in excess of the amount of court fees that would be
required of you if the dispute were decided in a court of law. Nothing in this
Agreement is intended to prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Any awards or orders in such arbitrations may be entered
and enforced as judgments in the federal and state courts of any competent
jurisdiction.

18.Miscellaneous. This Agreement together with Exhibit A and B hereto, including
all Exhibits, constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with regard to its subject matter.
It is entered into without reliance on any promise or representation, written or
oral, other than those expressly contained herein, and it supersedes any other
such promises, warranties or representations. This Agreement may not be modified
or amended except in a writing signed by both you and a duly authorized officer
of the Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered enforceable.
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of Texas as applied to
contracts made and to be performed entirely within Texas. Any ambiguity in this
Agreement shall not be construed against either party as the drafter. Any waiver
of a breach of this Agreement shall be in writing and shall not be deemed to be
a waiver of any successive breach. This Agreement may be executed in
counterparts and facsimile signatures will suffice as original signatures.

 

 

Remainder of page intentionally left blank

 

--------------------------------------------------------------------------------

 

 

If this Agreement is acceptable to you, please sign and date it below within
twenty-one (21) days and send me the fully signed Agreement. The Company’s offer
contained herein will automatically expire if we do not receive the fully signed
Agreement within this timeframe.

 

 

Sincerely,

 

 

 

ARAVIVE, INC.

 

 

 

 

 

 

By:

 

/s/ Vinay Shah

 

 

Vinay Shah

 

 

Chief Financial Officer

 

 

I have read, understand and agree fully to the foregoing Agreement:

 

 

/s/ Jay Shepard

 

January 9, 2020

Jay Shepard

 

Date

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Consulting agreement

(SEE EXHIBIT 10.4)

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

 

Equity Awards

 

 

 

 

 

Grant

 

 

Exercised/

 

 

Expiration

Date

Granted Shares

Price

Released

Vested

Unvested

Date

________

________________

___________

______________

_______________

_______________

_______________

 

 

 

 

 

 

 

05/11/2015

51,500

$91.140

0

51,500

0

     05/10/2025

05/11/2015

16,000

$0.000

16,000

16,000

0

-

01/28/2016

34,866

$64.080

0

34,139

727

     01/27/2026

01/28/2016

10,800

$0.000

8,100

8,100

2,700

     01/27/2026

01/27/2017

1,666

$0.000

1,110

1,110

556

-

01/27/2017

10,783

$0.000

5,391

5,391

5,392

-

01/27/2017

24,150

$85.800

0

17,609

6,541

     01/26/2027

10/06/2017

31,500

$0.000

31,500

31,500

0

-

12/20/2017

37,166

$0.000

18,584

18,584

18,582

-

12/28/2013

2,177

$15.180

0

2,177

0

     12/27/2023

12/28/2013

19,832

$15.180

8,861

19,832

0

     12/27/2023

02/19/2014

7,563

$48.990

0

7,563

0

     02/18/2024

02/28/2019

73,442

$5.830

0

17,152

56,290

     02/27/2029

02/28/2019

42,558

$5.830

0

7,014

35,544

     02/27/2029

 

364,003

 

89,546

237,671

126,332

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit C

 

EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

In consideration of my employment or continued employment by Versartis, Inc.
(“Company”), and the compensation paid to me now and during my employment with
the Company, I agree to the terms of this Agreement as follows:

1. Confidential Information Protections.

1.1 Nondisclosure; Recognition of Company’s Rights.  At all times during and
after my employment, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information (defined
below), except as may be required in connection with my work for Company, or as
expressly authorized by the Chief Executive Officer (the “CEO”) of Company.  I
will obtain the CEO’s written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information.  I hereby assign to
Company any rights I may have or acquire in any and all Confidential Information
and recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns.

1.2 Confidential Information.  The term “Confidential Information” shall mean
any and all confidential knowledge, data or information related to Company’s
business or its actual or demonstrably anticipated research or development,
including without limitation (a) trade secrets, inventions, ideas, processes,
computer source and object code, data, formulae, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs, and
techniques; (b) information regarding products, services, plans for research and
development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers; (c) information regarding the
skills and compensation of Company’s employees, contractors, and any other
service providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.

1.3 Third Party Information.  I understand that Company has received and in the
future will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During and after the term of my employment, I will hold Third Party
Information in strict confidence and will not disclose to anyone (other than
Company personnel who need to know such information in connection with their
work for Company) or use, Third Party Information, except in connection with my
work for Company or unless expressly authorized by an officer of Company in
writing.

1.4 No Improper Use of Information of Prior Employers and Others.  I represent
that my employment by Company does not and will not breach any agreement with
any former employer, including any non-compete or non-solicitation agreement or
any agreement to keep in confidence or refrain from using information acquired
by me prior to my employment by Company.  I further represent that I have not
entered into, and will not enter into, any agreement, either written or oral, in
conflict with my obligations under this Agreement.  During my employment by
Company, I will not improperly make use of, or disclose, any information or
trade secrets of any former employer or other third party, nor will I bring onto
the premises of Company or use any unpublished documents or any property
belonging to any former employer or other third party, in violation of any
lawful agreements with that former employer or third party.  I will use in the
performance of my duties only information that is generally known and used

 

--------------------------------------------------------------------------------

 

 

by persons with training and experience comparable to my own, is common
knowledge in the industry or otherwise legally in the public domain, or is
otherwise provided or developed by Company.  

2. Inventions.

2.1 Definitions.  As used in this Agreement, the term “Invention” means any
ideas, concepts, information, materials, processes, data, programs, know-how,
improvements, discoveries, developments, designs, artwork, formulae, other
copyrightable works, and techniques and all Intellectual Property Rights in any
of the items listed above.  The term “Intellectual Property Rights” means all
trade secrets, copyrights, trademarks, mask work rights, patents and other
intellectual property rights recognized by the laws of any jurisdiction or
country.  The term “Moral Rights” means all paternity, integrity, disclosure,
withdrawal, special and any other similar rights recognized by the laws of any
jurisdiction or country.

2.2 Prior Inventions.  I have disclosed on Exhibit A a complete list of all
Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company; (b) in which I have an ownership interest or which
I have a license to use; (c) and that I wish to have excluded from the scope of
this Agreement (collectively referred to as “Prior Inventions”).  If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions.  I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without Company’s
prior written consent. If, in the course of my employment with Company, I
incorporate a Prior Invention into a Company process, machine or other work, I
hereby grant Company a non-exclusive, perpetual, fully-paid and royalty-free,
irrevocable and worldwide license, with rights to sublicense through multiple
levels of sublicensees, to reproduce, make derivative works of, distribute,
publicly perform, and publicly display in any form or medium, whether now known
or later developed, make, have made, use, sell, import, offer for sale, and
exercise any and all present or future rights in, such Prior Invention.    

2.3 Assignment of Company Inventions.  Inventions assigned to the Company or to
a third party as directed by the Company pursuant to the subsection titled
Government or Third Party are referred to in this Agreement as “Company
Inventions.”  Subject to the subsection titled Government or Third Party and
except for Inventions that I can prove qualify fully under the provisions of
California Labor Code section 2870 and I have set forth in Exhibit A, I hereby
assign and agree to assign in the future (when any such Inventions or
Intellectual Property Rights are first reduced to practice or first fixed in a
tangible medium, as applicable) to Company all my right, title, and interest in
and to any and all Inventions (and all Intellectual Property Rights with respect
thereto) made, conceived, reduced to practice, or learned by me, either alone or
with others, during the period of my employment by Company.  Any assignment of
Inventions (and all Intellectual Property Rights with respect thereto) hereunder
includes an assignment of all Moral Rights.  To the extent such Moral Rights
cannot be assigned to Company and to the extent the following is allowed by the
laws in any country where Moral Rights exist, I hereby unconditionally and
irrevocably waive the enforcement of such Moral Rights, and all claims and
causes of action of any kind against Company or related to Company’s customers,
with respect to such rights.  I further acknowledge and agree that neither my
successors-in-interest nor legal heirs retain any Moral Rights in any Inventions
(and any Intellectual Property Rights with respect thereto).

2.4 Obligation to Keep Company Informed.  During the period of my employment and
for one (1) year after my employment ends, I will promptly and fully disclose to
Company in writing (a) all Inventions authored, conceived, or reduced to
practice by me, either alone or with others, including any that might be covered
under California Labor Code section 2870, and (b) all patent applications filed
by me or in which I am named as an inventor or co-inventor.      

 

--------------------------------------------------------------------------------

 

 

2.5 Government or Third Party.  I agree that, as directed by the Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.  

2.6 Enforcement of Intellectual Property Rights and Assistance.  During and
after the period of my employment and at Company’s request and expense, I will
assist Company in every proper way, including consenting to and joining in any
action, to obtain and enforce United States and foreign Intellectual Property
Rights and Moral Rights relating to Company Inventions in all countries.  If the
Company is unable to secure my signature on any document needed in connection
with such purposes, I hereby irrevocably designate and appoint Company and its
duly authorized officers

and agents as my agent and attorney in fact, which appointment is coupled with
an interest, to act on my behalf to execute and file any such documents and to
do all other lawfully permitted acts to further such purposes with the same
legal force and effect as if executed by me.

2.7 Incorporation of Software Code.  I agree that I will not incorporate into
any Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company.

3. Records.  I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by the
Company) of all Inventions made by me during the period of my employment by the
Company, which records shall be available to, and remain the sole property of,
the Company at all times.

4. Additional Activities.  I agree that during the term of my employment by
Company, I will not (a) without Company’s express written consent, engage in any
employment or business activity that is competitive with, or would otherwise
conflict with my employment by, Company; and (b) for the period of my employment
by Company and for one (1) year thereafter, I will not either directly or
indirectly, solicit or attempt to solicit any employee, independent contractor,
or consultant of Company to terminate his, her or its relationship with Company
in order to become an employee, consultant, or independent contractor to or for
any other person or entity.

5. Return Of Company Property. Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information and certify in writing that I have fully complied
with the foregoing obligation.  I agree that I will not copy, delete, or alter
any information contained upon my Company computer or Company equipment before I
return it to Company.  In addition, if I have used any personal computer,
server, or e-mail system to receive, store, review, prepare or transmit
any Company information, including but not limited to, Confidential Information,
I agree to provide the Company with a computer-useable copy of all
such Confidential Information and then permanently delete and expunge
such Confidential Information from those systems; and I agree to provide the
Company access to my system as reasonably requested to verify that the necessary
copying and/or deletion is completed.  I further agree that any property
situated on Company’s premises and owned by Company is subject to inspection by
Company’s personnel at any time with or without notice.  Prior to the
termination of my employment or promptly after termination of my employment, I
will cooperate with Company in attending an exit interview and certify in
writing that I have complied with the requirements of this section.  

 

--------------------------------------------------------------------------------

 

 

6. Notification Of New Employer.  If I leave the employ of Company, I consent to
the notification of my new employer of my rights and obligations under this
Agreement, by Company providing a copy of this Agreement or otherwise.

7. General Provisions.

7.1 Governing Law and Venue.  This Agreement and any action related thereto will
be governed and interpreted by and under the laws of the State of California,
without giving effect to any conflicts of laws principles that require the
application of the law of a different state.  I expressly consent to personal
jurisdiction and venue in the state and federal courts for the county in which
Company’s principal place of business is located for any lawsuit filed there
against me by Company arising from or related to this Agreement.

7.2 Severability.  If any provision of this Agreement is, for any reason, held
to be invalid or unenforceable, the other provisions of this Agreement will
remain enforceable and the invalid or unenforceable provision will be deemed
modified so that it is valid and enforceable to the maximum extent permitted by
law.

7.3 Survival.  This Agreement shall survive the termination of my employment and
the assignment of this Agreement by Company to any successor or other assignee
and shall be binding upon my heirs and legal representatives.

7.4 Employment.  I agree and understand that nothing in this Agreement shall
give me any right to continued employment by Company, and it will not interfere
in any way with my right or Company’s right to terminate my employment at any
time, with or without cause and with or without advance notice.

7.5 Notices.  Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service.  Notice will be effective upon
receipt or refusal of delivery.  If delivered by certified or registered mail,
notice will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark.  If delivered by courier or express mail
service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt. Each party may change
its address for receipt of notice by giving notice of the change to the other
party.

7.6 Injunctive Relief. I acknowledge that, because my services are personal and
unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance).  The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.

7.7 Waiver. Any waiver or failure to enforce any provision of this Agreement on
one occasion will not be deemed a waiver of that provision or any other
provision on any other occasion.

7.8 Export.  I agree not to export, reexport, or transfer, directly or
indirectly, any U.S. technical data acquired from Company or any products
utilizing such data, in violation of the United States export laws or
regulations.

7.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall be taken
together and deemed to be one instrument.

 

--------------------------------------------------------------------------------

 

 

7.10 Entire Agreement.  If no other agreement governs nondisclosure and
assignment of inventions during any period in which I was previously employed or
am in the future employed by Company as an independent contractor, the
obligations pursuant to sections of this Agreement titled Confidential
Information Protections and Inventions shall apply.  This Agreement is the
final, complete and exclusive agreement of the parties with respect to the
subject matter hereof and supersedes and merges all prior communications between
us with respect to such matters.  No modification of or amendment to this
Agreement, or any waiver of any rights under this Agreement, will be effective
unless in writing and signed by me and the CEO of Company.  Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.

 

This Agreement shall be effective as of the first day of my employment with
Company.

 

 

EMPLOYEE:  

I have read, understand, and Accept this agreement and have been given the
opportunity to Review it with independent legal counsel.

 

/s/ Jay Shepard

(Signature)

By: Jay Shepard

Title: Chief Executive Officer

Date: May 12, 2015

Address:

COMPANY:  

Accepted and agreed:

 

 

/s/ Shane Ward

(Signature)

By: Shane Ward

Title: Senior Vice President, Legal 

Date: May 12, 2015

Address:

 

 

 

 

 

 

 